Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
the “interface element”, “return element” and “shaving aid element” in Claim 1.
With regard to the term “interface element”:
first, the term “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “interface”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “interface” preceding the generic placeholder describes the function, not the structure, of the interface element.
With regard to the term “return element”:
first, the term “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “return”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “return” preceding the generic placeholder describes the function, not the structure, of the return element.  Even though the claim includes language such as “mounted on and extending from the interface element, the return element engaging a back surface of the shaving cartridge”, this language is insufficient to perform the recited function(s).  Even though this language is arguably functional it is insufficient to avoid interpretation under 35 USC 112(f).  According to MPEP 2181(I), “The presumption that 35 U.S.C. 112(f)  does not apply to a claim limitation that does not use the term "means" is overcome when "the claim term fails to 'recite sufficiently definite structure' or else recites 'function without reciting sufficient structure for performing that function.'"  Here, the recited functions “mounted on and extending from the interface element, the return element engaging a back surface of the shaving cartridge” are not supported with sufficient structure.  E.g. what structure is mounted on and extends from the interface element and what structure engages the cartridge? Such structure is not claimed. 
With regard to the term “shaving aid element”:
first, the term “element” is a generic placeholder for “means”; second, the generic placeholder is modified by the functional language “shaving aid”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – e.g., the term “shaving aid” preceding the generic placeholder describes the function, not the structure, of the shaving aid element.  Even though the claim recites a function for this term, e.g. “contact a user’s skin while shaving”, are not supported with sufficient structure, per MPEP 2181(I).  E.g. what structure contacts a user’s skin during shaving?
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Examiner notes that the Claim limitations of Claim 16 reading a “shaving aid element” are not being treated under 35 USC 112(f) even though the limitation uses a generic placeholder that is coupled with functional language, because the claim recites sufficient structure to perform the recited function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.   
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The limitation of Claim 1, reading: “the shaving accessory being mounted to pivot independently of the shaving cartridge about generally the same axis as the shaving cartridge” is indefinite. Does an axis of the accessory that is slightly offset from the axis of the cartridge comprise “generally the same axis”?  How much of an offset is permitted within “generally” the same?  On page 5 of the specification is noted that “The orientation and shape of surfaces 28, 29 permit pivoting movement of the shaving accessory during shaving about generally the same axis as the cartridge”.  However, only the axis P of the accessory is shown in the figures.  Thus, it is not known what the metes and bounds of the term “generally the same” are.  Also, the term “same axis” lacks antecedent basis, since no axis is previously claimed.    It is common for a cartridge to pivot about multiple axes, too.
The limitation of Claim 1, reading: “a handle, a shaving cartridge, having a plurality of blades, an interface element, on which the shaving cartridge is pivotably mounted, mounted on a first portion of the handle” is indefinite. It is not clear which part is being claimed as being mounted to mounted on a first portion of the handle, e.g. the shaving cartridge or the interface element?  Either part being connected thereto is possible in view of the specification, see fig 1.  
The limitation of Claim 3, reading: “and wherein the ferrous elements are disposed on the accessory and the magnets are disposed on the handle” is indefinite.  Claim 2 recites that the “shaving accessory is removably attached to the shaving razor by engagement of one or more ferrous elements with one or more magnets”.  Thus, Claim 3’s recitation of only multiple ferrous elements and multiple magnets makes it unclear if the potential of only one magnet and one ferrous element of claim 2 no longer applies.  
Claim 4 recites the limitation "the shaving aid" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Because a shaving aid has not been previously delimited in the claim it is unclear if this refers to some other previously claimed structure, or whether this is a newly introduced structure.  If this is newly introduced structure than the limitation should be preceded by the pronoun “a” instead of “the”.  Claim 1 recites a shaving aid element, which is different than a shaving aid.
The limitation of Claim 6, reading: “the handle comprises a yoke portion, the razor comprises two magnets positioned on the yoke portion on opposite sides of the cartridge” is indefinite.  If the magnets are positioned on the yoke portion then how can they simultaneously be on opposite sides of the cartridge.  It is also not clear what is being claimed as being on opposite sides of the cartridge, e.g. the magnets, the yoke portion?
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 9-10, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 6886254, Pennella in view of USPGPUB 20160121496, Johnson in view of USPN 8191263, Follo.
Regarding Claim 1, Pennella discloses a shaving razor 10 comprising: 
a handle (parts 12 and 26)
 a shaving cartridge 16, having a plurality of blades 61, 
an interface element (12), on which the shaving cartridge is pivotably mounted on a first portion of the handle (col. 5 lines 5-10), and 
a shaving accessory 14 removably mounted on a second portion 22 of the handle (col 2 lines 55-60), the shaving accessory being mounted to pivot independently of the shaving cartridge (col 3 lines 15-35) about generally the same axis as the shaving cartridge (since both parts contour to the skin in a similar plane), the shaving accessory comprising a shaving aid element (wick 46) configured to contact a user's skin while shaving (col. 3, lines 15-35).
Regarding Claim 4, in Pennella the shaving accessory comprises a body defining an aperture 52 configured to receive the cartridge 16 (fig 9A), and the shaving aid (60, in fig 7A) is disposed on a first surface of the body (fig 9A).
Regarding Claim 10, in Pennella the shaving aid element includes a shaving aid (col. 5, lines 25-50).
Regarding Claim 16, in Pennella the shaving aid element is in the form of a generally oval ring surrounding the shaving cartridge (fig 9A).
Regarding Claim 17, in Pennella the shaving accessory can be removed from the second portion of handle without removing the shaving cartridge from the first portion of the handle (col. 2, lines 50-60, where it is disclosed that the part 14 may be “selectively attach[ed]” to the base 12, and where it is also noted that the “base further includes connectors 24 operable to selectively attach the razor cartridge 16 to the first side 18 of the base 12”).
Regarding Claim 18, in Pennella the interface element is removably mounted on the handle to allow a user to remove and replace the interface element and cartridge (col. 2, lines 50-60, where it is disclosed that the part 14 may be “selectively attach[ed]” to the base 12, and where it is also noted that the “base further includes connectors 24 operable to selectively attach the razor cartridge 16 to the first side 18 of the base 12”). 
Pennella lacks a return element mounted on and extending from the interface element, the return element engaging a back surface of the shaving cartridge and thereby providing a return force during shaving (claim 1), and the accessory being removably mounted on the handle by a magnetic attachment (Claim 1), wherein the shaving accessory is removably attached to the shaving razor by engagement of one or more ferrous elements with one or more magnets (claim 2), and wherein the ferrous elements are disposed on the accessory and the magnets are disposed on the handle (Claim 3), wherein the razor further comprises at least one magnet mounted on the handle for removable engagement with a corresponding surface of the body (Claim 5), wherein the body includes a frame and ferrous elements mounted on the frame (Claim 9), wherein the razor includes at least two magnets and two ferrous elements (Claim 15).
Regarding the return element engaging a back surface of the shaving cartridge, Follo discloses a separable lubrication device for a shaving device which includes a razor cartridge being pivotably connected to a handle thereof wherein the pivotable razor assembly includes a return element (frame biasing means 56) engaging a back surface of the shaving cartridge and thereby providing a return force during shaving (col. 4 lines 45-60) in order to normally bias the cartridge to a neutral position when the cartridge is not being pressed (col. 4 lines 35-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pennella by including return element engaging a back surface of the shaving cartridge and thereby providing a return force during shaving in order to normally bias the cartridge to a neutral position when the cartridge is not being pressed as taught by Follo.
Regarding the magnetic attachment of the accessory to the handle, Johnson discloses, a razor like the razor of Pennella and of the present invention, which includes a shaving accessory in the form of a platform (40) that is attached to two handle extensions (50 and 52) of a handle 14) and discloses that in such an assembly it is beneficial to have the shaving accessory, 40, attached to the handle 14 via a magnetic attachment, where the magnetic handle elements 22, 24 “exert attractive forces” on the magnetic cartridge element 40 (Claim 1), wherein the accessory is removably attached to the shaving razor by engagement of one or more ferrous elements (40, and par 0012 and par 0037) with one or more magnets (22, par 0037) (claim 2), and wherein the ferrous elements 40 are disposed on the accessory (fig 3) and the magnets 22 are disposed on the handle (fig 3) (Claim 3), in order to replaceably secure the accessory 40 of Johnson to the handle support elements thereof, (par 0038), wherein the razor further comprises at least one magnet 22 mounted on the handle (fig 9) for removable engagement with a corresponding surface of the body (Claim 5) wherein the body includes a frame (fig 9, flat portion of body) and ferrous elements (portions of the frame to which the magnets 22 are mounted) mounted on the frame (Claim 9), wherein the razor includes at least two magnets 22 and two ferrous elements (portions of the frame on which the magnets 22 are attached) (Claim 15). 
(It is noted that even though the accessory 40 is a cartridge support element, Johnson generally teaches that is it known to attach a platform assembly 40 analogous to the platform assembly (base portion of part 14, shown in fig 5 of Pennella, which attaches to parts 18 and 22 of Pennella) with accessory supporting elements 24 of Johnson (which are analogous to the accessory supporting elements 22 of Pennella).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pennella by making the shaving accessory (14) thereof be removably mounted on the second portion (22) of the handle of Pennella via a magnetic attachment, by having the accessory be magnetically attracted to the parts 22 of Pennella, and to have wherein the shaving accessory is removably attached to the shaving razor by engagement of one or more ferrous elements with one or more magnets (claim 2), and wherein the ferrous elements are disposed on the accessory and the magnets are disposed on the handle (Claim 3), wherein the razor further comprises at least one magnet mounted on the handle for removable engagement with a corresponding surface of the body (Claim 5) wherein the body includes a frame and ferrous elements mounted on the frame (Claim 9), wherein the razor includes at least two magnets and two ferrous elements (Claim 15), in order to replaceably secure the accessory 40 of Johnson to the handle support elements thereof via a including a magnetic attachment in lieu of the snap fit connection of Pennella, as taught by Johnson, which modification would have the engineering benefit of less wear and tear over time, compared to the friction snap fit assembly currently used in Pennella.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Pennella, in view of Johnson and Follo and further in view of USPGPUB 20140096402, Nakasuka. 
Regarding Claim 7, the Pennella apparatus modified by Johnson and Follo discloses all the limitations of Claim 4 as discussed above.
Modified Pennella lacks the body being composed entirely of a ferric material.
Nakasuka discloses a pivoting razor which like the assembly of modified Good, and of the present invention, includes a razor assembly including a cartridge and shaving aid that are attached in a magnetic manner to a handle, and discloses that in such an assembly it is known to have the handle to include a magnet and an entire body of an element attached thereto be made of ferric material (par 0105), in order to provide a strong magnetic support for the head of the apparatus in a pivoting manner on the handle thereof via a magnetic attachment (par 0014 and 0105).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pennella by having body to which the magnet on the handle is attached be composed entirely of a ferric material in order to provide a strong magnetic support for the head of the apparatus in a pivoting manner on the handle thereof via a magnetic attachment, as taught by Nakasuka.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pennella, in view of Johnson, and Follo and further in view of USPGPUB 20100018365, Tyler.
Regarding Claim 8, the Pennella apparatus modified by Johnson and Follo discloses all the limitations of Claim 4 as discussed above.
Modified Pennella lacks a portion of the body is coated with a ferric material.
Tyler discloses a removable clamping member which like the assembly of Modified Good, and of the present invention, includes removable magnetic attachment, and discloses that in such an assembly it is known to have the magnetic attachment portions thereof be coated with a ferric material (par 0037-0038 and Claim 32 of Tyler, where it is noted that the magnetic portions are “nickel coated”, and since nickel is known as a ferrous element), in order to create a secure magnetic attachment in a known manner (par 0038).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pennella by having a portion of the body that is magnetically attached be coated with a ferric material in order to create a secure magnetic attachment in a known manner, as taught by Tyler.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pennella in view of Johnson and Follo and further in view of USPGPUB 20140366380 Good. 
Regarding Claims 11-14, the shaving aid element of Pennella includes a shaving aid (as discussed in the rejection of Claim 10 above). 
Pennella lacks the shaving aid having exfoliating, lubricating, moisturizing, and lathering characteristics. 
Good discloses an article for carrying a glide member for use with a razor, like the shaving aid carrying apparatus of Pennella and of the present invention, and discloses that in such an apparatus it is beneficial to have the shaving aid have exfoliating, lubricating, moisturizing, and lathering characteristics (par 0085), in order to enhance the skin care properties thereof (col. 3, lines 20-36).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Pennella by having the shaving aid having exfoliating, lubricating, moisturizing, and lathering characteristics in order to enhance the skin care properties thereof, as taught by Good.
Claims Not Subject to Prior Art Rejection
Claim 6 has not been rejected using a prior art rejection because no determination of allowability can be made in view of the 35 USC 112 issues presented above.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  USPNs/USPGPUBs 20060080837, 20080209734, 9259846, 9999980, 20100139103, 20130312265, 20170043492 disclose state of the art shaving aid assemblies for razors, while US20080250646 discloses a spring return mechanism for a razor, and thus each contain elements of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando Ayala whose telephone number is (571) 270-5336.  The examiner can normally be reached on Monday through Friday between the hours of 9 a.m. to 5 p.m. EST.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 272-3818.  The fax number for the organization where this application is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FERNANDO  AYALA/
Examiner, Art Unit 3724


			
/EVAN H MACFARLANE/Examiner, Art Unit 3724